Sherwood, J.
Ejectment for sixty acres of land in Carroll c.ounty. Plaintiffs were minors when this, their land, was sold for their education, in 1869, by their curator, under an order, made by the probate court for the sale of the land at public vendue. The land was appraised at one hundred and fifty dollars, and sold for ten dollars to Wm. H. Long; six years thereafter he sold by warranty deed to Andrew Heudricks for three thousand dollars. In April, 1884, Hendricks conveyed by like deed for same consideration to defendant.
By stipulation filed it is agreed that the sole question to be determined is whether the curator’s deed is valid. There can be no hesitation on this point; it is a plain matter of statutory provision. Sections 28, 29 and 30, page 469, General Statutes, 1865, control this case.
The last-named section declares: “No real estate of any minor, sold under the provisions of this chapter, shall be sold for less than three-fourths of its appraised value,” etc. The probate court had no jurisdiction to approve such a sale. Its order of approval was, therefore, coram non judice, and the deed showing the facts already recited was void on its face.
We reverse , the judgment and remand the cause with directions to enter a judgment for plaintiffs, after having taken an account of rents and profits.
All concur, but Barclay, J., who dissents.